Citation Nr: 1102899	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-35 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for maxillary 
sinusitis.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from October 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2010 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico, which continued the 30 percent rating assigned for service-
connected maxillary sinusitis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the scope of a claim includes any 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. 
App. 79 (2009).  The issue of entitlement to service 
connection for a respiratory condition has been raised by 
the record.  See November 2009 VA Form 21-4138.  The RO 
has adjudicated this claim as part of the Veteran's claim 
for increased rating rather than as a separate issue.  As 
the issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ), the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's maxillary sinusitis has been manifested throughout 
the appeal period by near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and purulent 
discharge after repeated surgeries.  




CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for service-
connected maxillary sinusitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  Thus, staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.  

Service connection for sinusitis was initially granted pursuant 
to 38 C.F.R. § 4.97, DC 6513 with a 10 percent evaluation 
effective February 3, 1955.  See May 1955 rating decision.  The 
disability was subsequently recharacterized as maxillary 
sinusitis in a December 2001 rating decision, which also 
increased the rating assigned to 30 percent, effective December 
20, 2000.  

The Veteran filed a claim for increased rating that was received 
at the RO on November 30, 2009.  See VA Form 21-4138.  Although 
he has not provided any arguments as to why he believes he is 
entitled to a rating in excess of 30 percent, he has submitted 
private treatment records in support of his claim, which will be 
discussed below.  The Board must consider whether the evidence of 
record supports the assignment of an increased rating for 
maxillary sinusitis as of November 30, 2008.  See Francisco, 7 
Vet. App. at 58; Hart, 21 Vet. App. at 509-510.

The General Rating Formula for Sinusitis provides a 30 percent 
rating for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 50 percent rating is 
assigned following radical surgery with chronic osteomyelitis, 
or; near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or crusting 
after repeated surgeries.  See 38 C.F.R. § 4.97, DCs 6510-6514 
(2010).  A Note to the General Rating Formula for Sinusitis 
provides that an incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.

The Veteran submitted a receipt from Dr. F.J. Jimenez which, 
although partially in Spanish, makes clear that an incision and 
drainage of an abscess was performed in April 2009.  

The Veteran also submitted a computerized tomography (CT) report 
of the paranasal sinuses conducted in April 2009 at Carolina 
Imaging Center.  The impression included mild chronic bilateral 
maxillary and frontoethmoidal sinusitis; right maxillary sinus 
syndrome with right maxillary bone cystic lesion with lateral 
wall bony penetration into the soft tissues may represent 
findings associated with odontogenic cyst versus partially 
septated right maxillary sinus (please correlate clinically); and 
mild rightward nasal septal deviation.  

Lastly, the Veteran submitted a letter from Dr. N.A. Ortiz dated 
November 23, 2009, which reports a history of sinusitis and nasal 
allergies.  Dr. Ortiz indicates that the Veteran presented daily 
nasal congestion, headache and allergies and had been on 
medications for years with poor improvement.  Dr. Ortiz asserts 
that even though the Veteran had had surgery and had sinus 
drainage, his problem had been aggravating and he presented 
continuous respiratory problems and constant upper respiratory 
tract infections.  His congestion was daily, which caused him to 
have a sensation of shortness of breath.  He also presented 
headaches that incapacitated him of his daily activities.  Due to 
his continuous allergies, the Veteran was not able to be outside 
or enjoy outdoor activities because of contamination, dust, 
pollen or harsh odors that exacerbate the condition.  Dr. Ortiz 
also reported that the Veteran presented facial pain, especially 
in the right maxillary area; imaging studies were reported as 
showing chronic bilateral maxillary and frontoethmoidal sinusitis 
and right maxillary sinus syndrome with right maxillary bone 
cystic lesion with bone penetration into the soft tissue.  Dr. 
Ortiz went on to say that even though the Veteran had had sinus 
drainage, he presented facial swelling and needed prompt 
evaluation by his ENT.  Due to sinus mucosal thickening, the 
ability to clear out mucus was lost and bacteria could grow 
easily, leading to repeated serious infections, the reason why 
the Veteran had recurrent upper respiratory tract infections.  
Dr. Ortiz closed by requesting a careful evaluation because it 
was more probable than not that the Veteran's already connected 
condition of sinusitis and allergies had been aggravating during 
the past years.  

The Board notes that the Veteran also submitted a CT without IV 
contrast of the paranasal sinuses dated May 2008 and conducted at 
San Patricio MRI & CT Center.  Although this report is dated 
before November 30, 2008 and will not be considered in this 
decision, it is important to note that the Veteran reported 
paranasal sinus surgery in 1955 and 1970, the details of which 
were not available.  

The Veteran underwent a VA compensation and pension (C&P) nose, 
sinus, larynx and pharynx examination in February 2010, at which 
time he showed the examiner the May 2008 CT report from San 
Patricio and the 2009 report from Carolina Imaging Center.  The 
Veteran reported sinus surgery in 1955 and 1967 and treatment by 
medication.  Subjective complaints included recurrent nasal 
stuffiness, headaches, and episodes of sneezing, but the Veteran 
denied purulent discharge, speech impairment, and any effects on 
occupational functioning and daily activities.  The examiner 
noted that there were no incapacitating or non-incapacitating 
episodes, and also appears to have noted the absence of pain and 
crusting.  

Following physical examination, which was not very detailed, the 
Veteran was diagnosed with right maxillary sinusitis and mild 
allergic rhinitis.  The examiner noted that the disease primarily 
involved or originated from the sinuses.  It appears that a sinus 
x-ray referenced by the examiner is not of record.  

The Veteran has reported undergoing two surgeries related to his 
sinuses, both of which apparently took place prior to 1971.  The 
Board finds that the Veteran is competent to report these 
surgeries and that his assertions are credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges that 
the Veteran denied purulent discharge at the time of the February 
2010 VA examination, and that there was no indication of any pain 
caused by his service-connected sinusitis.  Dr. Ortiz, however, 
reported in November 2009 that the Veteran presented facial pain, 
especially in the right maxillary area, and facial swelling 
despite sinus drainage (purulent discharge).  In addition, both 
the report provided by Dr. Ortiz and the VA C&P examination 
report contain findings of headaches.  In light of the foregoing, 
the Board finds that the evidence of record more nearly 
approximates the criteria for a 50 percent rating, which is 
assigned for near constant sinusitis characterized by headaches, 
pain and tenderness of affected sinus, and purulent discharge 
after repeated surgeries.  

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's maxillary sinusitis, to 
include pain, headaches, and drainage, are contemplated by the 
rating criteria (i.e., 38 C.F.R. § 4.97, DC 6513), which 
reasonably describe his disability.  Therefore, referral for 
consideration of an extraschedular rating is not warranted for 
the Veteran's claim.  

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the Board's 
assignment of a 50 percent evaluation for maxillary sinusitis is 
the highest rating available under the pertinent diagnostic 
criteria, this action represents a complete grant of the benefit 
sought on appeal such that the duty to notify and assist has been 
met to the extent necessary.  

ORDER

An evaluation of 50 percent for service-connected maxillary 
sinusitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


